Opinion by
Judge Hines :
A reversal of the death sentence in this case is urged upon the ground that the evidence .would have justified the jury in returning a verdict for manslaughter, and that the court did not prop*691erly instruct the jury. As to the first the jury were the sole judges of the facts, and as to the second there is no error in either giving or refusing instructions. The whole law of homicide was given clearly and comprehensively.

E. Dudley Walker, for appellant.


P. W. Hardin, for appellee.

Judgment affirmed.